Filed Pursuant to Rule 424(b)(3) Registration No.333-165406 PROSPECTUS FROZEN FOOD GIFT GROUP 8,000,000Shares of Common Stock This prospectus (the “Prospectus”) relates to the sale of 8,000,000 shares of our common stock, par value of $0.00001, by certain individuals and entities who beneficially own shares of our common stock. The offering price per share is a fixed price of $0.05. The shares will be sold at the fixed price of $0.05 until the common stock becomes quoted by a market maker on the Over-the-Counter Bulletin Board. We will file a post-effective amendment to reflect the change to a market price when the shares are quoted by a market maker on a securities exchange. To be quoted on the Over-the-Counter Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. To date, we have not engaged a market maker to apply for quotation on the OTC Bulletin Board on our behalf. The shares are not currently quoted by a market maker on any stock exchange. However we will seek to have the shares quoted by a market maker on the OTC Bulletin Board immediately following the effectiveness of this registration statement. There is no guarantee our securities will ever trade on the OTC Bulletin Board or any other securities exchange. Assuming that a public market for our shares develops and is maintained, it is anticipated that the Selling Shareholders will offer shares in market transactions through FINRA member brokerage firms, and from time to time will sell some or all of the shares being offered. The initial offering price may not reflect the market price of our shares after the offering. There is no minimum purchase requirement for prospective Shareholders. We are paying the expenses of, but are not receiving any proceeds from, this Offering. INVESTING IN OUR COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON PAGE4 TO READ ABOUT FACTORS YOU SHOULD CONSIDER BEFORE BUYING SHARES OF OUR COMMON STOCK. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OF ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION WHERE THE OFFER OR SALE IS NOT PERMITTED. The date of this Prospectus is August 12, 2011 TABLE OF CONTENTS Prospectus Summary 1 About this Offering 2 Summary Financial and Operating Information 3 Risk Factors 4 Forward Looking Statements 4 Use of Proceeds 4 Determination of Offering Price 4 Selling Stockholder 9 Plan of Distribution 10 Legal Proceedings 12 Directors, Executive Officers, Promoters and Control Persons 12 Committees; Audit Committee Financial Expert. 13 Security Ownership of Certain Beneficial Owners and Management 14 Description of Securities to be Registered 15 Interests of Named Experts and Counsel­ 16 Disclosure of SEC Position of Indemnification for Securities Act Liabilities 16 Experts 16 Validity of Securities 16 Description of Business 17 Note Regarding Forward-Looking Statements 22 Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Description of Property 27 Certain Relationships and Related Transactions 27 Executive Compensation 27 Compensation of Directors 30 Index to Financial Statements F-1 GENERAL As used in this Prospectus, references to “the Company,” “Frozen Food” “we”, “our,” “ours” and “us” refer to Frozen Food Gift Group, Inc., unless otherwise indicated. In addition, any references to our “financial statements” are to our consolidated financial statements except as the context otherwise requires. PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus.This summary does not contain all the information that you should consider before investing in the common stock.You should carefully read the entire Prospectus, including “Risk Factors”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements, before making an investment decision. Corporate Background and Our Business The Company is a development stage company that has only modestrevenues to date. The Company is an e-commerce retailer that sells and ships frozen ice cream dessertsthroughout the US to both consumer and business customers. The products are typically purchased as mail order gifts. Commonpurchase occasions include birthdays, holidays and thank you gifts.Orders can be placed twenty-four hours a day through the company’s online store. Our current headquarters are located at301 Fourth Street, #20, Annapolis, MD 21403. Our website is located at www.SendaScoop.com. Our telephone number is 866-492-7826. Going Concern Our financial statements have been prepared assuming we will continue as a going concern. The Company has experienced a loss from operations during its development stage as a result of its investment necessary to achieve its operating plan, which is long-range in nature. The Company's ability to continue as a going concern is contingent upon its ability to attain profitable operations by securing financing and implementing its business plan. Management has been able, thus far, to finance the losses of the business through private placements of its common stock and the issuance of debt. 1 ABOUT THIS OFFERING Common Stock outstanding prior to the offering Common stock to be sold by the selling stockholder Common Stock to be outstanding after the offering Use of proceeds We will not receive any proceeds from the sale of the common stock hereunder. 2 SUMMARY FINANCIAL AND OPERATING INFORMATION The following selected financial information is derived from theCompany’s Financial Statements appearing elsewhere in this Prospectus and should be read in conjunction with the Company’s Financial Statements, including the notes thereto, appearing elsewhere in this Prospectus. Summary of Operations For the Years ended December 31, 2010 and 2009 Total Revenue $ $
